.
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the embodiment of figures 1G, 2 and 4H in the reply filed on 09/05/2021 is acknowledged.  The traversal is on the ground(s) that “at least claims 1-4, 7 and 11-12 are generic among specie 1 to specie 6.” 
This is not found persuasive because even if claims 1-4, 7 and 11-12 are generic among specie 1 to specie 6, the application still contain 6 separate and distinct embodiments and the examination of plurality of inventions does create a serious burden on the examiner.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The specification recites a structure comprising a through hole.  There is no support in the elected embodiment of figure 1G for a structure comprising a through cavity, as recited in claim 1.
There is no support in the elected embodiment of figure 1G for the claimed limitation of “wherein the through cavity at least penetrates the first circuit layer and the insulating core layer”, as recited in claim 1, because figure 1G clearly depicts that the through cavity does not penetrate the first circuit layer 112.
There is no support in the elected embodiment of figure 1G for the claimed limitation of “an electronic component, disposed in the through cavity”, as recited in claim 1, because figure 1G clearly depicts that 120 electronic component is disposed outside the through cavity.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claimed limitation of “wherein the through cavity at least penetrates the first circuit layer and the insulating core layer”, as recited in claim 1, is unclear as to how the through cavity penetrates the first circuit layer since figure 1G clearly depicts that the through cavity does not penetrate the first circuit layer 112.
The claimed limitation of “an electronic component, disposed in the through cavity”, as recited in claim 1, is unclear as to how the electronic component is disposed in the through cavity since figure 1G clearly depicts that the electronic component is disposed outside the through cavity.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-5, 7-9 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/145,130 in view of Nakatani (2002/0117743) and Baek et al. (2009/0310323).  
 Claims 1-13 of copending Application No. 16/145,130 teach substantially the entire claimed structure, as recited in claims 1-5, 7-9 and 11-12 of the present application, except teaching that the Young's modulus of the core layer is greater than the Young's modulus of the dielectric material layer and connection circuit layer covered and physically in contact to a first electrical connection surface of the first circuit layer.
Nakatani et al. teaches wherein the Young's modulus of the core layer (105) is greater than the Young's modulus of the dielectric material layer (106) (para. [0061-0071)).
Baek et al. discloses a connection circuit layer (110), covered and physically in contact to a first electrical connection surface (top surface of 102a) of the first circuit layer (102a) (para. 0074; Fig. 17).
 The inventions of the copending Application No. 16/145,130, Nakatani et al. and Baek et al. are analogous as both are directed towards forming an embedded component structure comprising a core layer surrounded by a dielectric layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify copending with the specified feature(s) of Nakatani et al. and Baek et al. because they are from the same field of endeavor.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date to modify the device by changing the material of the core layer such that the Young's modulus of the core layer is greater than the Young's modulus of the dielectric 
See detailed analysis of the corresponding claims in the office action filed on 02/17/2021.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (2009/0310323) in view of Usui (2005/0082577) and Lee et al. (2009/0256154).Regarding claim 1, Baek et al. teach in figure 17 and related text an embedded component structure, comprising: 
a circuit board 100 having a through cavity, and the circuit board comprising: 
an insulating core layer 105; 
a first circuit layer 102a, disposed on the insulating core layer; and 
a second circuit layer 102c, disposed on the insulating core layer opposite to the first circuit layer, wherein the through cavity at least penetrates the first circuit layer 102a and the insulating core layer 105; 
an electronic component 107, disposed in the through cavity, wherein the electronic component 107 includes a plurality of connection pads 108 exposed to the outside of the through cavity; 
a dielectric material layer 109a, 109b, at least filled in the through cavity, wherein the Young's modulus of the insulating core layer 105 is greater than the Young's modulus of the dielectric material layer 109a, 109b (see analysis below); and 
a connection circuit layer 110 covered and physically in contact to a first electrical connection surface (top surface of 102a) of the first circuit layer 102a and at least one of a second electrical connection surface of each of the connection pads 108, wherein the connection pads 108 are electrically connected to the first circuit layer 102a by the connection circuit layer 110.


Furthermore, since the Young's modulus of the insulating core layer comprises two copper layers formed on both sides of a resin layer, then the Young's modulus of the insulating core layer is greater than the Young's modulus of the dielectric material layer which can comprise silicon oxide.
Usui teaches in paragraph [0043] that copper has Young’s Modulus of 150GPa. 
Lee et al. teach in paragraph [0041] that silicon oxide has Young’s Modulus of 70GPa.
Baek et al., Usui and Lee et al. are analogous art because they are directed to insulating layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Baek et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the insulating core layer to comprise silicon oxide in Baek et al.’s device, in order to simplify the processing steps of making the device by using conventional dielectric material.




Regarding claim 3, Baek et al. discloses on a cross section perpendicular to the first electrical connection surface (i.e. top surface of 102a), a cross-sectional thickness of the connection circuit layer (110) on the first electrical connection surface (i.e. the bottom surface of 174), a cross- sectional thickness of the connection circuit layer (110) on the dielectric surface, and a cross- sectional thickness of the connection circuit layer (110) on the second electrical connection surface (the top surface of pads 108) are substantially the same (Baek et al.: para. [0050 and 0074-0075)).

Regarding claim 4, Baek et al. discloses a cross-sectional area of the through cavity (103) is larger than a surface area of the second electrical connection surface (the top surface of pads 108) (Baek et al.: See Fig. 11).

Regarding claim 5, Baek et al. discloses a first dielectric layer (111), disposed on the same side of the first circuit layer (102a) as the insulating core layer (105) and covered at least a portion of the first circuit layer (102a) and at least a portion of the connection 

Regarding claim 7, Baek et al. discloses the dielectric material layer (109a/109b) includes a cover portion outside the through cavity (103), and the cover portion covers a side of the insulating core layer (105) on which the second circuit layer (102c) is disposed and covers at least a portion of the second circuit layer (102c) (Baek et al.: para. [0049-0050)).

Regarding claim 8, Baek et al. discloses the cover portion of the dielectric material layer (109a/109b) includes at least one dielectric opening exposing the second circuit layer (102c) (Baek et al.: para. [0049-0050)).

Regarding claim 9, Baek et al. discloses a second dielectric layer (109c), covered the cover portion of the dielectric material layer (109a/109b), wherein the second dielectric layer (109c) includes at least one opening exposing the second circuit layer (102c) (Baek et al.: para. [0049-0050)).

Regarding claim 11, Baek et al. discloses the first electrical connection surface (i.e. top surface of 102a) of the first circuit layer (102a) is coplanar with at least one of the second electrical connection surface (the top surface of pads 108) of each of the connection pads (108) Baek et al. : (para. [(0045- 0047).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






10/13/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800